788 N.W.2d 16 (2010)
Jodi ALLEN, Plaintiff/Counter-Defendant/Appellee,
v.
CITY OF LAINGSBURG, Defendant/Counter-Plaintiff/Appellant, and
Shiawassee County Drain Commissioner, Defendant, and
City of Laingsburg, Third Party Plaintiff,
v.
Carrie Allen, Larry Eakin, Bridget Eakin, Robert Hurst and Jayne Hurst, Third Party Defendants.
Docket No. 140846. COA No. 286031.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the February 16, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.